Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2, 8, 10-11, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. US 2016/0335499 (hereinafter “Tsai”, cited in the IDS).
Regarding claim 1, Tsai discloses A video processing method (see paragraph 0004 and figure 8)

    PNG
    media_image1.png
    88
    431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1032
    672
    media_image2.png
    Greyscale


, comprising: collecting a plurality of video frames sequentially from a to-be-processed video (see 810 of figure 8, the input video has multiple sequential video frames, see paragraph 0056)

    PNG
    media_image3.png
    331
    423
    media_image3.png
    Greyscale

; for each of the plurality of video frames, classifying an image corresponding to the video frame to obtain a classification result (see steps 830-850 of figure 8, see paragraph 0056 and paragraph 0025 which specifies that they annotation module identifies the entity with a class label)

    PNG
    media_image4.png
    237
    414
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    186
    411
    media_image5.png
    Greyscale

; and grouping the adjacent video frames of a same category into a video segment, to obtain a plurality of video segments, wherein in a case that a same video frame belongs to different categories, the video frame is categorized into different video segments of the categories corresponding to the video frame (see step 880 of figure 8 and paragraphs 0054 and paragraph 0058 where the overall segmentation of the video is found and wherein if a cat and dog are found together they are classified as a cat-and-dog segment, see figures 7a-7b also).

    PNG
    media_image6.png
    475
    413
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    228
    422
    media_image7.png
    Greyscale


Regarding claim 8, Tsai discloses wherein after the grouping the adjacent video frames of a same category into a video segment, the method further comprises: determining a confidence corresponding to each of the video segments obtained by the categorizing; and taking the video segment corresponding to the confidence greater than a predetermined threshold as a final video segment (see paragraph 0058 above).
Claim 10 is similarly analyzed and rejected to the analogous method claim 1. 
Claim 11 is similarly analyzed to claim 2. 
Claim 17 is similarly analyzed to claim 8. 
Claim 19 is similarly analyzed and rejected to the analogous method claim 1.
Claim 20 is similarly analyzed to claim 2. 


Allowable Subject Matter
Claims 3-7, 9, 12-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN B STREGE/Primary Examiner, Art Unit 2669